Citation Nr: 1201818	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cardiac disorder, to include a heart murmur.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for radiculopathy of the left lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

8.  Entitlement to a disability rating in excess of 10 percent for recurrent back strain.
REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 24, 2002 to December 31, 2002, from January 16, 2003 to January 15, 2004 and from December 1, 2005 to November 30, 2006.  He received the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (Boston RO) and Philadelphia, Pennsylvania (Philadelphia RO).  

In August 2007, the Boston RO granted service connection for PTSD, for radiculopathy of the right lower extremity and for recurrent low back strain, all at 10 percent disability ratings each, and denied entitlement to service connection for TBI, bilateral hearing loss, tinnitus, a heart murmur and radiculopathy of the left lower extremity.  In February 2008, the Philadelphia RO confirmed those decisions.  The Boston RO retains jurisdiction over the case.

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for heart murmur, entitlement to service connection for radiculopathy of the left lower extremity, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to a disability rating in excess of 10 percent for recurrent back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus is the result of in-service noise exposure.

2.  At his August 2011 Travel Board hearing, prior to the promulgation of a decision in this case, the Veteran testified that he wanted to withdraw his appeals with regard to the denial of entitlement to service connection for TBI and bilateral hearing loss.

3.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most of the areas of work, school, family relations, and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for withdrawal of an appeal of entitlement to service connection for TBI are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for a disability rating of 70 percent for PTSD have been met since December 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

This decision grants the Veteran's claim for entitlement to service connection for tinnitus.  Thus, with regard to his claim, the Board is granting in full the benefit sought on appeal.  

In terms of the Veteran's claim for an increased disability rating for his PTSD, a Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In this case, at his hearing, the Veteran stated that a 70 percent disability rating for his PTSD would satisfy his claim.  

As, in this decision, the Board is granting the precise relief requested by the Veteran, these claims are substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

At his Travel Board hearing, the Veteran testified that he had in-service noise exposure to artillery and that, while he had some post-service noise exposure in his duties as a police officer, the artillery fire in service was more intense noise exposure.  He indicated that he noticed ringing in his ears since this in-service noise exposure.

The Veteran's service treatment records do not reflect any reports of tinnitus.  The Veteran indicated, in his September 2006 Post-Deployment Health Assessment, that he did not have ringing in his ears.  He was released from active duty at the end of November 2006.  

At an April 2007 VA general medical examination, the Veteran reported ringing in his left ear which had been present since his military service in Iraq in 2006.  

A June 2007 VA audiological examination report shows that the Veteran reported noise exposure while in the military.  The examiner noted a history of recurrent tinnitus on the right, and opined that it was more than just a normal occurrence and that it was most likely related to some outer hair cell damage in the inner ear due to military noise exposure.  

A November 2008 VA audiology consult reflected the Veteran's reports of rare occurrences of ringing in both ears, and noted that the Veteran had military noise exposure and post-service noise exposure in his duties as a police officer. 

The Veteran has reported in-service noise exposure.  While the Veteran reported in his September 2006 Post-Deployment Health Assessment that he did not have ringing in his ears, this report was almost three months prior to his discharge.  In addition, the Veteran's representative indicated at his hearing that he likely would not have reported ringing in his ears, given the other issues that he was dealing with at that time.  This is entirely plausible given the Veteran's circumstances.  As a combat Veteran, his report of noise exposure and the onset of symptoms is presumed accurate and is accepted.  38 U.S.C.A. § 1154(b) (West 2002).

The June 2007 VA audiologist provided an opinion linking the current right ear tinnitus to service.  The Veteran's reports provide evidence of a continuity of symptoms in both ears beginning in service.  

The subsequent VA examiner noted in-service and post service noise exposure, but did not provide an opinion as to the causes of the current tinnitus.  The record shows that the Veteran reported tinnitus reported tinnitus shortly after service, and said that this symptom began in service, and prior to the occupational noise exposure.

The Veteran is competent to report symptoms such as ringing in the ears and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He testified at his hearing that he had had intermittent tinnitus since service.  This testimony together with the examiner's opinion; and the other reports of a continuity of symptoms since service place the evidence in at least equipoise.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for recurrent tinnitus.

Withdrawal of appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

At his August 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal of his claim for entitlement to service connection for asymptomatic TBI and bilateral hearing loss.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.



Initial Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The August 2007 rating decision granted service connection and the 10 percent rating effective December 1, 2006.  

PTSD is rated under Diagnostic Code 9411.  Under the regulations, mental disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.71a.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Background and analysis

In this case, the Veteran's psychiatric symptoms warrant a 70 percent disability rating.  

At an April 2007 VA psychiatric examination, the Veteran noted having trouble sleeping and recurring nightmares.  He reported that he was withdrawn and unable to communicated loving feelings towards his girlfriend.  He did not want to leave the house, where he felt safe, and was depressed secondary to his PTSD. As a police officer, he normally would accept detail and overtime work, but due to his PTSD symptoms he was unable to.  This accounted for a loss of income of approximately 30 to 40 percent.  At work, the Veteran was extremely hypervigilant, which made his employment more stressful.  He did not get along with his co-workers.  Socially, the Veteran was quite isolated and had no close friends.

The examiner noted that the Veteran had intrusive thoughts four to five times per day, and had daily nightmares during which he would thrash about, sweat and cry out in his sleep.  He had flashbacks on a daily basis.  The examiner noted that there had been a distinct difference in the Veteran's demeanor upon returning from active duty.  He had been outgoing, but was currently numb and detached, thinking of dying often and having very constricted activities.  

The extreme degree of his hypervigilance had affected his thought processes in terms of having extremely poor concentration and memory.  The examiner noted a very significant distress and impairment in both social and occupational functioning.  The examiner assigned a GAF score of 60, but stated that this was meant to indicate serious impairment of social, occupational and other areas of functioning.

A May 2011 reports from a private psychologist noted that the Veteran had not been able to deal with guns as a police officer since his return from the military.  He admitted that he did not feel "safe with himself" around guns.  During one test at his workplace, he felt that he was "permanently damaged--in a state of pure terror" with feelings of sadness as well.  He rated these disturbances at a level of 8 out of 10.  

The examiner noted that the Veteran scored highest in the area of avoidance.  His raw scores were the most elevated seen in the examiner's combat program.  His scores on the hyperarousal and intrusion subscales were also in the extreme range.  He noted that reminders of his stressor caused the Veteran to have physical reactions such as sweating, trouble breathing, nausea, or pounding heart.  

The examiner found that the Veteran's symptoms included sleeplessness, nightmares, irritability at home and intrusive images, as well as suicidal ideation, to the point where his superiors at work referred him for counseling.

The evidence of record clearly supports a 70 percent disability rating for PTSD, inasmuch as the evidence shows serious deficiencies in most of the areas needed for that evaluation.  The VA examiner found serious impairment in most areas.  The private psychologist noted significant deficiencies in occupational functioning.  The Veteran's testimony also supports a finding of deficiencies in most areas.

The Veteran has been noted to have depression, which is secondary to the service-connected PTSD.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to his PTSD.  Therefore, his symptoms more approximate a 70 percent rating throughout the period on appeal.

While a veteran is presumed to be seeking the maximum benefit available at law, he or she may choose to limit the claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  At his hearing, the Veteran acknowledged that he was not totally disabled by PTSD, and said that the appeal would be satisfied with the grant of a 70 percent rating.  The grant of a 70 percent rating is; therefore a full grant of the benefit sought on appeal.


TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  The Veteran has clearly indicated that he is still working and the other evidence of record confirms that he has worked full-time as a police officer at all time since the effective date of the grant of service connection for PTSD.  Accordingly, the question of entitlement to TDIU has not been raised.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.

The appeal of the claim of entitlement to service connection for TBI is dismissed.

The appeal of the claim of entitlement to service connection for bilateral hearing loss is dismissed.

A disability rating of 70 percent for PTSD is granted, as of December 1, 2006.


REMAND

With regard to the claim for service connection for a heart murmur, the Veteran was treated following service at Carney Hospital for a heart condition, and that these records are not part of the record.  VA has a duty to obtain relevant records of private treatment. 38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.

At his hearing, the Veteran indicated that his service-connected back condition, and associated right leg radiculopathy, had worsened since his last examination in April 2007.  As such, he is entitled to a new examination.  The Veteran has claimed that he had radiculopathy of the left lower extremity related to his service-connected back disability.  At his April 2007 VA examination, there was no diagnosis of left leg radiculopathy.  However, as several years have passed since this examination and he had indicated that his condition has worsened, he should be evaluated as to whether his service-connected lumbar spine disability has caused any neurological disorders in his left lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization to obtain records of any cardiac treatment at Carney Hospital.  

If the Veteran fails to provide any necessary authorization, tell him that he may obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any further actions that will be taken with regard to his claim.  

2.  Afford the Veteran an examination to determine the current level of impairment due to the service-connected lumbar spine disability, including any associated neurological impairment.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Ranges of lumbar spine motion should be reported in degrees.  

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

The examiner should specifically identify any neurologic impairment due to the service-connected back disability.  

The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any periods of bed rest prescribed by a physician.

3.  If any appeal is not fully granted, issue a supplemental statement of the case before the case is returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


